Citation Nr: 0106407	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  97-33 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased initial rating for bipolar 
disorder, currently rated 50 percent for the period beginning 
January 1, 1997, and 30 percent for the period preceding 
January 1, 1997.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to October 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 RO decision which granted the 
veteran's claim of service connection for bipolar disorder 
and assigned a 30 percent rating for such, effective from 
October 25, 1991.  By a May 2000 RO decision, the veteran's 
rating was increased from 30 to 50 percent effective from 
January 1, 1997.  The veteran continues to appeal for a 
higher rating for a bipolar disorder.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

A review of the claims file reveals that the veteran last 
underwent a VA compensation examination in August 1998.  This 
examination report does not include findings stated in terms 
of the appropriate rating criteria.  Instead, the examination 
report includes detailed findings, regarding her ability to 
interpret proverbs and spell world backwards, among other 
things, nearly all of which are outside the rating criteria.  
The U.S. Court of Appeals for Veterans Claims has held that 
it is error to evaluate a psychiatric disability on the basis 
of criteria that are not specifically listed in the 
applicable Diagnostic Codes.  Massey v. Brown, 7 Vet. App. 
204, 207 (1994).  The VA psychiatric examinations on file 
(from June 1996 and August 1998) for example, do not state 
whether the veteran has illogical or obscure or irrelevant 
speech, spatial disorientation, or other such symptoms that 
are listed in detail in the rating criteria for psychiatric 
disabilities.  It is also noted that psychiatric treatment 
records, dated in 1999 and 2000, suggest that the veteran's 
condition has changed after the August 1998 examination.  
Accordingly, in the absence of an adequate and current 
examination report, and recent medical evidence which is 
somewhat suggestive of an improvement in her condition, 
additional development of the increased rating claim is 
necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Finally, the record suggests that relevant medical reports 
are available from VA; as such, attempts should be made to 
secure these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992). 

Under the foregoing circumstances, the Board finds that 
further development is required, and the case is REMANDED to 
the RO for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain copies of all of 
the veteran's outpatient and inpatient 
psychiatric treatment records, including 
but not limited to medical records from 
any of the VA facilities in New York, 
including the Syracuse and Canandaigua VA 
Medical Centers.

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician so that he/she may review 
pertinent aspects of the veteran's 
medical history in conjunction with the 
examination.  All necessary special 
studies or tests including psychological 
testing and evaluation are to be 
accomplished.  Additionally, the 
examiner's report must address the 
following questions:

a.  Does the veteran have a flattened 
affect?

b.  Does the veteran have circumstantial, 
circumlocutory, or stereotyped speech?

c.  Does the veteran have panic attacks, 
and if so, what is the frequency of such 
attacks?

d.  Does the veteran have difficulty in 
understanding complex commands?

e.  Does the veteran have impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete tasks, 
names, directions or recent events))?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have disturbances of 
motivation and mood?

i.  Does the veteran have difficulty in 
establishing and maintaining effective 
work and social relationships?

j.  Does the veteran have suicidal 
ideation?

k.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?



l.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

m.  Does the veteran have panic or 
depression which affects his ability to 
appropriately and effectively function 
independently?

n.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

o.  Does the veteran have spatial 
disorientation?

p.  Does the veteran neglect her personal 
appearance and hygiene?

q.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)?

r.  Does the veteran have totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities?

s.  Does the veteran have persistent 
delusions or hallucinations?

t.  Does the veteran have grossly 
inappropriate behavior?



u.  Is the veteran in persistent danger 
of hurting herself or others?

v.  Is the veteran able to perform the 
activities of daily living, including 
maintaining minimal personal hygiene?

w.  Is the veteran oriented to time 
and/or place?

x.  Is the veteran demonstrably unable to 
obtain or retain employment?

Additionally, the examiner must assign 
the veteran a numerical Global Assessment 
of Functioning Score, as provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This score should 
be based only on the veteran's service 
connected psychiatric disability.  It is 
imperative that the physician explain the 
significance of the score assigned in 
order to assist the RO and the Board to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).

If the examiner can not answer any of the 
questions (listed above) or complete any 
of the actions requested he/she should so 
state.  A complete rationale for any 
opinion expressed must be provided.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 



foregoing actions have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for bipolar disorder.  
If the benefits being sought by the 
veteran are not resolved to his 
satisfaction, she and her representative 
should be sent a supplemental statement 
of the case, which addresses all newly 
submitted evidence.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to the Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

